Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 29, 2021. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1, 5, 12, 15, 16, 23, 30, 36-37, 40-41, 44, 49-52, 54-57, 59-64, and 67-69, drawn to a method for delivering a complex of two or more molecules into a cell, the method comprising passing a cell suspension through a constriction, wherein said constriction deforms the cell, thereby causing a perturbation of the cell such that the complex of molecules enters the cell, wherein said cell suspension is contacted with the complex of molecules.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative functional properties of the complex is recited in Claim 5, wherein the two molecules in the complex have a binding affinity ranging from 1 micromolar to 1 picomolar;
ii) the alternative method step is contacting the cell suspension with the complex before, after, and/or at the same time as the cell suspension passes through the constriction, as recited in Claim 41; 
iii) the alternative complex component molecules comprises one or more polypeptides, as recited in Claims 36(a); 
iv) the alternative target host cell is eukaryotic, as recited in Claim 51;
v) the alternative device constriction configuration (pore vs channel) is a microfluidic channel, as recited in Claims 56 and 67; and 
vi) the alternative device constriction size has a width of about 3-8 microns, and a length of about 10 or about 30 microns, as recited in Claim 64. 

Amendments
           Applicant's response and amendments, filed March 29, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-4, 6-11, 13-14, 17-22, 24-29, 31-36, 38-39, 42-43, 45-48, 53, 58, 65-66, and 70-73, amended Claims 1, 5, and 67, withdrawn Claims 12, 15-16, 23, 30, 37, 40, 44, 52, 54-55, 57, 59-63, 68-69, and 74, and added new claims, Claim 75.
Claims 1, 5, 12, 15-16, 23, 30, 37, 40-41, 44, 49-52, 54-57, 59-64, 67-69, and 74-75 are pending. 
	Claims 12, 15-16, 23, 30, 37, 40, 44, 52, 54-55, 57, 59-63, 68-69, and 74 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 5, 41, 49-51, 56, 64, 67, and 75 are under consideration. 

Priority
This application is a 371 of PCT/US2017/013055 filed on January 11, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/277,858 filed on January 12, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/277,858 filed on January 12, 2016 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, as the application is silent to each of the embodiments recited in newly submitted Claim 75. 
Support for Claim 75 may be found in PCT/US2017/013055 filed on January 11, 2017.
Accordingly, the effective priority date of Claim 75 is granted as January 11, 2017. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Claim Objections
1. 	The prior objection to Claims 1 and 67 is withdrawn in light of Applicant’s amendments to the claim to separate the wherein clauses by line indentation, which the Examiner finds persuasive.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	The prior rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim to recite that the first polypeptide binds to the second molecule with a binding affinity in the complex ranging from about 1 μM to about 1 nM, or from about 1 nM to about 1 pM, which the Examiner finds persuasive. 

3. 	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim is directed to an enormous genus of structurally undisclosed first polypeptides complexed with an enormous genus of structurally undisclosed second molecules, said enormous genus of structurally undisclosed first polypeptide having a binding affinity between about 1pM (10^-12) to about 1µM (10^-6) for said enormous genus of structurally undisclosed second molecules. 
Fielding et al (Magnetic Resonance in Chemistry 43: 463-470, 2005; of record) is considered relevant prior art for evidencing the BSA inherently and naturally has a binding affinity in the 10^-3 (3mM) to 10^-8 (20nM) range, depending upon the corresponding target ligand (Table 1), whereby depending upon the method of binding affinity determination, the ordinary artisan may arrive at different binding affinity values (Naproxen, 20nM vs 480µM; Ibuprofen, 1µM to 1mM; Salicylate, 4µM to 10mM).
Thus, those of ordinary skill in the art immediately recognize that determination of binding affinity varies by the assay means used to determine such a value, and the binding 
A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
If art teaches that there are multiple ways to measure binding affinity, yet each yields a different result, then the claim may be considered indefinite because it is unclear which method is to be performed to determine infringement. 
Appropriate correction is required. 

4. 	Claim(s) 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claim is directed to an enormous genus of structurally undisclosed first polypeptides complexed with an enormous genus of structurally undisclosed second molecules, said enormous genus of structurally undisclosed first polypeptide having a binding affinity between about 1pM to about 1µM for said enormous genus of structurally undisclosed second molecules. 
At issue for the purpose of written description requirements is the [structure] first polypeptide identified only by the functional property of binding to an enormous genus of structurally undisclosed second molecules, wherein said an enormous genus of structurally undisclosed second molecules may be a polypeptide, a nucleic acid, a lipid, a carbohydrate, a small molecule, or a metal-containing compound, as recited in Claim 1. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification generically discloses the binding affinity of the complex may range from about 1pM to about 1µM [0055], which is a range of six orders of magnitude (10^-6 to 10^-12).
The specification generically discloses the complex may dissociate because of: 
changes in ionic strength, itself a range of 10% to 100%, or 0mM to 300mM [0061]; 
changes in osmolarity, itself a range of 10% to 90%, or 100 mOsm/L to 1000 mOsm/L [0062]; 
changes in pH, itself a range of 10% to 90%, or pH 5.5 to pH 12.0 [0064]; or 
changes in shear force, itself a range of 10% to 90%, or 1 kPa to 100 kPa [0066]. 
The specification discloses an enormous genus of structurally and functionally distinct polypeptides contemplated to bind to an enormous genus of structurally and functionally distinct target molecules, e.g. RNA, dyes, drugs, metals, polymers, proteins, etc… [0070-88]. 
However, the specification fails to disclose a nexus between the structure of a first polypeptide having a binding affinity to a first target molecule and the corresponding binding affinity, as opposed to a second polypeptide having a binding affinity to a second target molecule and the corresponding binding affinity. 
The specification fails to disclose a nexus between the structure of a first polypeptide having a binding affinity to a first target molecule, e.g. lipid, that is necessarily within the range 
The specification fails to disclose a nexus between the structure of a first polypeptide, e.g. kallekrein, having a binding affinity to a first target molecule, e.g. lipid, that is necessarily within the range of 1pM to 1µM, as opposed to a second polypeptide, e.g. not a kallekrein, having a binding affinity to a first target molecule, e.g. lipid, that also that is necessarily within the range of 1pM to 1µM. 
The specification fails to disclose a nexus between the structure of a first polypeptide having a binding affinity to a first target molecule, e.g. structurally undisclosed protein, that is 1µM (10^-6), as opposed to 10^-7, 10^-8, 10^-9, 10^-10, 10^-11, and/or 1pM (10^-12).
The specification fails to disclose a nexus between the structure of a first polypeptide having a binding affinity to a first target molecule, e.g. structurally undisclosed nucleic acid, that is 1µM (10^-6), as opposed to 10^-7, 10^-8, 10^-9, 10^-10, 10^-11, and/or 1pM (10^-12).
The specification fails to disclose a nexus between the structure of a first polypeptide having a binding affinity to a first target molecule, e.g. structurally undisclosed lipid, that is 1µM (10^-6), as opposed to 10^-7, 10^-8, 10^-9, 10^-10, 10^-11, and/or 1pM (10^-12).
The specification fails to disclose a nexus between the structure of a first polypeptide having a binding affinity to a first target molecule, e.g. structurally undisclosed carbohydrate, that is 1µM (10^-6), as opposed to 10^-7, 10^-8, 10^-9, 10^-10, 10^-11, and/or 1pM (10^-12).
The specification fails to disclose a nexus between the structure of a first polypeptide having a binding affinity to a first target molecule, e.g. structurally undisclosed small molecule, that is 1µM (10^-6), as opposed to 10^-7, 10^-8, 10^-9, 10^-10, 10^-11, and/or 1pM (10^-12).
The specification fails to disclose a nexus between the structure of a first polypeptide having a binding affinity to a first target molecule, e.g. structurally undisclosed metal-containing compound, that is 1µM (10^-6), as opposed to 10^-7, 10^-8, 10^-9, 10^-10, 10^-11, and/or 1pM (10^-12).
The three working examples of complexes fail to disclose the corresponding binding affinities. 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and 

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Fielding et al (Magnetic Resonance in Chemistry 43: 463-470, 2005; of record) is considered relevant prior art for evidencing the BSA inherently and naturally has a binding affinity in the 10^-3 (3mM) to 10^-8 (20nM) range, depending upon the corresponding target ligand (Table 1), whereby depending upon the method of binding affinity determination, the ordinary artisan may arrive at different binding affinity values (Naproxen, 20nM vs 480µM; Ibuprofen, 1µM to 1mM; Salicylate, 4µM to 10mM).
Thus, those of ordinary skill in the art immediately recognize that determination of binding affinity varies by the assay means used to determine such a value, and the binding affinity of the same protein to a first target molecule does not readily or immediately inform one to the binding affinity of the same protein to a second, structurally different target molecule. 
Based on the applicant's specification, the skilled artisan cannot envision the detailed chemical structure of the enormous genus of structurally undisclosed first polypeptides complexed with an enormous genus of structurally undisclosed second molecules, said enormous genus of structurally undisclosed first polypeptide having a binding affinity between about 1pM to about 1µM for said enormous genus of structurally undisclosed second molecules encompassed by the claims. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
5. 	The prior rejection of Claim(s) 1, 5, 36, 41, 49-51, 56, 64, and 67 under 35 U.S.C. 102(a)(1) as being anticipated by Sharei et al (WO 13/059343; of record), as evidenced by is withdrawn in light of Applicant’s amendment to the independent claim to recite that the first polypeptide is complexed with the second molecule by non-covalent bonds. While Sharei et al disclosed that the method may be used to deliver known amounts of DNA sequences together with known amounts of enzymes that enhance DNA recombination (pg 8, lines 25-26), known amounts of RNA silencing molecules with known amounts of Dicer molecules (pg 9, lines 2-4), co-delivery of two molecules (dextran and apolipoprotein) able to enter the same host cell per the method (pg 46, lines 15-19; Example 2), and delivery of four transcription factors in to the same host cell (pg 51, lines 23-24; pg 64, lines 29-30), Sharei et al do not disclose ipsis verbis that the at least first molecule in each working example is/are complexed with the other molecule(s), let alone complexed by non-covalent bonds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	Claims 1, 41, 49-51, 56, 64, 67, and 75 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sharei et al (WO 13/059343; of record) in view of Sarkar et al (PLoS ONE 6(12): e28881, 2011).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 67, Sharei et al is considered relevant prior art for having disclosed a method and a system for delivering a complex of two or more molecules into a cell, the method comprising the step of passing a cell suspension through a constriction, 
wherein said constriction deforms the cell, thereby causing a perturbation of the cell such that the complex of molecules enters the cell, and 
wherein said cell suspension is contacted with the complex of molecules (Abstract: Figure 1b).
Sharei et al disclosed wherein the complex of molecules comprises one or more polypeptides (pg 8, line 6, “proteins”), e.g. a complex of two or more molecules may comprise, e.g. fluorescein covalently conjugated BSA (pg 46, lines 24-28). 

While Sharei et al disclosed that the method may be used to deliver known amounts of DNA sequences together with known amounts of enzymes (syn. polypeptides) that enhance DNA recombination (pg 8, lines 25-26), known amounts of RNA silencing molecules with 
However, prior to the effective filing date of the instantly claimed invention, Sarkar et al is considered relevant prior art for having successfully demonstrated transfection of a complex of two or more molecules into the artisan’s target host cell, to wit, mammalian cells, said protein complex composed of a first polypeptide, e.g. beta-galactosidase, IgG, or IgM, and as second polypeptide, to wit, K16ApoE, comprising a portion of Apolipoprotein E, whereby the K16 motif was previously demonstrated to strongly bind to proteins non-covalently (pg 2, col. 1, “the resulting peptide delivered the bound protein into cells”; pg 3, “peptide transporter can non-covalently deliver functional beta-galactosidase in the brain”, col. 2, “stained all cells”; pg 4, col. 1, “the pattern of cellular uptake”).
The specification discloses that the term “polypeptide” is not limited to a minimum length [0050].

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and means of introducing or delivering the artisan’s molecule(s) of interest into target host cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the  Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first payload comprising proteins complexed with another molecule, e.g. fluorescein covalently conjugated BSA, as disclosed by Sharei et al, with a second payload comprising a first protein non-covalently complexed with a second protein, as taught by Sarkar et al, in a method for delivering a complex of a first polypeptide non-covalently complexed with a second molecule, e.g. a second polypeptide, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 41, Sharei et al disclosed wherein the cell suspension is contacted with the complex before, after, and/or at the same time as the cell suspension passes through the constriction (Abstract: Figure 1b).
With respect to Claim 56, Sharei et al disclosed wherein the constriction is contained within a microfluidic channel (Abstract; Figure 1b). 
With respect to Claim 51, Sharei et al disclosed wherein the cell suspension comprises eukaryotic cells (pg 5, line 11).
With respect to Claims 49-50, Sharei et al disclosed wherein the cell suspension comprises a purified or mixed cell population (pg 10, line 24, “cells…are purified/isolated or enriched (syn. “mixed”) for the desired cell type).
With respect to Claim 64, Sharei et al disclosed that many cells have a diameter between 5 and 15 microns (pg 3, lines 18), e.g. 4.5, 5, 5.5, 6, or 6.5 microns for processing of single cells (pg 3, line 20). Sharei et al also disclosed the constriction portion of the conduit may be between 40-50 microns (pg 3, lines 14-15), and whereby the length of the constriction point may vary, being adjusted to vary the amount of time that pressure is applied to the cell as it passes through the constriction (pg 19, lines 11-13), e.g. a microchannel device design having a constriction length of 30 microns and a width of 6 microns (pg 19, lines 24-25) or a microchannel device design having a constriction length of 10 microns and a width of 6 microns (pg 37, lines 29). 
With respect to Claim 75, the instant specification discloses that the term “polypeptide” is not limited to a minimum length [0050], the carrier protein may be, for example, an immunoglobulin or apolipoprotein [0081], and the antigen may be a whole, full-length protein [0080]. 
Sarkar et al taught a protein complex composed of a first polypeptide, e.g. beta-galactosidase, IgG, or IgM, non-covalently complexed with a second polypeptide, to wit, K16ApoE. Those of ordinary skill in the art immediately recognize that it is biologically axiomatic and natural law, that each of beta-galactosidase, IgG, IgM, and K16ApoE are necessarily antigenic because each possesses a plurality of peptide sequences capable of being recognized by the immune system, and each of the IgG, IgM, and K16ApoE polypeptides structurally and functionally fulfill the broadly recited “carrier protein”.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Sharei et al do not disclose a polypeptide complex, wherein a first polypeptide is non-covalently complexed with a second molecule. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sarkar et al taught a protein complex composed of a first polypeptide, e.g. beta-galactosidase, IgG, or IgM, non-covalently complexed with a second polypeptide, to wit, K16ApoE.

Conclusion
7. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633